DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on January 12, 2021.
Currently, claims 1-4, 7-11, 14-15, 18-19, 24, 31, 33, 42, 45-46, 52, and 71-74 are pending in the instant application. Claims 14-15, 18-19, 24, 31, 33, 42, 45-46, and 52 are withdrawn from further consideration as being drawn to nonelected inventions. Accordingly, claims 1-4, 7-11, and 71-74 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Response to Arguments
Applicant's arguments filed on January 12, 2021 have been fully considered but they are not persuasive. Applicant’s preemptive arguments that there is lack of motivation/reasonable expectation of success to arrive at the amended claims are not found persuasive in view of the new rejection necessitated by amendments set forth below. 

                             New Rejections Necessitated by Amendment
 Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-11, and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite that the 3’ end of the tumor suppressor domain is bound to a cholesterol molecule and is also linked to an aptamer domain when the aptamer domain and the tumor suppressor domain are in the 3’ to 5’ orientation. As such, it is unclear how the cholesterol molecule and the aptamer domain are arranged with respect to each other when both are linked to the 3’ end of the tumor suppressor domain.

			Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-4, 7-11, and 71-74 are rejected under 35 U.S.C. 103 as being unpatentable over Zu (US 2018/0073027 A1, of record) in view of Kwon et al. (Journal of Virology, 2015, 89:11549-11556, of record), Mendell et al. (US 2011/0301226 A1, of record), Gilboa et al. (US 2012/0263740 A1), and Didiot et al. (Molecular Therapy, 2016, 24:1836-1847).
Zu discloses a CD117 (synonymous with C-Kit)-binding aptamer of SEQ ID NO:9 corresponding to aptamer #5 in Figure 1. See paragraph 0012. It is noted that Zu’s SEQ ID NO:9 is 100% identical to SEQ ID NO:2 claimed in the instant case. 

Zu does not teach that the therapeutic agent (RNAi) in the “aptamer-agent conjugate” for cancer treatment is miR-26a, which is further conjugated to a TEG-cholesterol moiety. 
Kwon teaches that HCV-infected HCC expresses a high level of c-Kit and HCV-infected cancer stem cells express significantly upregulated c-Kit (CD117), which is upregulated by a 3,000-fold. See Figures 1C, 1F, 3A, 3B; Table 1.
Kwon teaches that “c-Kit expression is necessary for HCV-mediated CSC generation”. See page 11553.
Mendell teaches that miR-26a expression is significantly low in HCC tumors compared to normal liver and that miR-26a synthetic mimic suppresses tumorigenesis by inhibiting tumor cell proliferation and inducing apoptosis, wherein miR-26a nucleotide sequence is 5’-UUCAAGUAAUCCAGGAUAGGCU (SEQ ID NO:2), which is 100% identical to SEQ ID NO:1 claimed in the instant case. See paragraphs 0055, 0201 and 0212.
	Gilboa teaches that an aptamer-oligonucleotide composition can be further conjugated to a cholesterol moiety for increased bioavailability in cancer cells. See paragraphs 0152 and 282 for the following: “To increase bioavailability the aptamer-siRNA chimeras are conjugated to cholesterol or polyethylene glycol.” 


It would have been obvious to one of ordinary skill in the art before the effective filing date to make “an aptamer-agent conjugate” comprising Zu’s CD117-targeting aptamer of SEQ ID NO:9 and an RNAi molecule, whose 3’ end is conjugated to a TEG-Cholesterol moiety, wherein the RNAi molecule is miR-26a. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make a therapeutic composition for treating HCC, because CD117 targeted by Zu’s aptamer for “targeting CD117 cells” was known to be highly expressed in HCC as well as HCC cancer stem cells (CSCs) as taught by Kwon, who also taught that CD117 expression is necessary for HCC CSC generation, and because miR-26a mimic was deemed useful as an anti-HCC agent by suppressing tumorigenesis of HCC as demonstrated by Mendell. As such, one of ordinary skill in the art desiring to deliver an anti-HCC therapeutic agent to HCC cells, especially the tumorigenic HCC CSCs that are dependent on CD117 expression, would have been motivated to utilize Zu’s teachings of making “an aptamer-agent conjugate”, wherein Zu’s SEQ ID NO:9 was taught to be useful for “targeting CD117 cells” that are essential in HCC tumorigenesis as suggested by Kwon, and miR-26a mimic was taught to be useful as an anti-HCC agent as taught by Mendell. 
Since the two nucleic acids, Zu’s SEQ ID NO:9 and Mendell’s SEQ ID NO:2, can be conjugated in only two different orientations, one of ordinary skill in the art would have reasonably pursued the two orientations and obtained the conjugate comprising Zu’s SEQ ID NO:9 and Mendell’s SEQ ID NO:2 in the 5’ to 3’ direction such that Mendell’s SEQ ID NO:2 is conjugated to the 3’ end of Zu’s SEQ ID NO:9.

In addition, since Zu taught making a pharmaceutical composition comprising the “aptamer-agent conjugate” and further comprising additional therapeutic agents including chemotherapeutic agents (see for instance claims 13-15), one of ordinary skill in the art would have been motivated to make, with a reasonable expectation of success, a combination composition comprising the linked nucleic acid of Zu’s SEQ ID NO:9 and a TEG-Cholesterol-conjugated Mendell’s SEQ ID NO:2 and a chemotherapeutic agent for enhanced or greater anti-HCC treatment effects.
Accordingly, claims 1-4, 7-11, and 71-74 taken as a whole would have been prima facie obvious before the effective filing date. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635